UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* ManTech International Corporation (Name of Issuer) Class A Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) March 1, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [x]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page.Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. Abrams Capital Partners II, L.P. Abrams Capital, LLC Abrams Capital Management, LLC Abrams Capital Management, L.P. David Abrams 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Abrams Capital Partners II, L.P. - Delaware Abrams Capital, LLC – Delaware Abrams Capital Management, LLC – Delaware Abrams Capital Management, L.P. – Delaware David Abrams United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power Abrams Capital Partners II, L.P. - 0 shares Abrams Capital, LLC – 0 shares Abrams Capital Management, LLC – 0 shares Abrams Capital Management, L.P. – 0 shares David Abrams– 0 shares 6Shared Voting Power Abrams Capital Partners II, L.P. - 1,200,639 shares (1,322,895 sharesas of the date of filing) Abrams Capital, LLC – 1,418,084 shares (1,561,913 shares as of the date of filing) Abrams Capital Management, LLC – 1,503,434 shares (1,655,669 sharesas of the date of filing) Abrams Capital Management, L.P. – 1,503,434 shares (1,655,669 sharesas of the date of filing) David Abrams– 1,503,434 shares (1,655,669 sharesas of the date of filing) Refer to Item 4 below. 7Sole Dispositive Power Abrams Capital Partners II, L.P. - 0 shares Abrams Capital, LLC – 0 shares Abrams Capital Management, LLC – 0 shares Abrams Capital Management, L.P. – 0 shares David Abrams– 0 shares 8Shared Dispositive Power Abrams Capital Partners II, L.P. - 1,200,639 shares (1,322,895 sharesas of the date of filing) Abrams Capital, LLC – 1,418,084 shares (1,561,913 shares as of the date of filing) Abrams Capital Management, LLC – 1,503,434 shares (1,655,669 sharesas of the date of filing) Abrams Capital Management, L.P. – 1,503,434 shares (1,655,669 sharesas of the date of filing) David Abrams– 1,503,434 shares (1,655,669 sharesas of the date of filing) Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Abrams Capital Partners II, L.P. - 1,200,639 shares (1,322,895 sharesas of the date of filing) Abrams Capital, LLC – 1,418,084 shares (1,561,913 shares as of the date of filing) Abrams Capital Management, LLC – 1,503,434 shares (1,655,669 sharesas of the date of filing) Abrams Capital Management, L.P. – 1,503,434 shares (1,655,669 sharesas of the date of filing) David Abrams– 1,503,434 shares (1,655,669 sharesas of the date of filing) Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) Abrams Capital Partners II, L.P. - 5.03% (5.55% as of the date of filing) Abrams Capital, LLC – 5.95% (6.55% as of the date of filing) Abrams Capital Management, LLC – 6.30% (6.94% as of the date of filing) Abrams Capital Management, L.P. – 6.30%(6.94% as of the date of filing) David Abrams– 6.30% (6.94% as of the date of filing) Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) Abrams Capital Partners II, L.P. - OO (Limited Partnership) Abrams Capital, LLC– OO (Limited Liability Company) Abrams Capital Management,LLC– OO (Limited Liability Company) Abrams Capital Management,L.P.– OO (Limited Partnership) David Abrams – IN SCHEDULE 13G Item1 (a) Name of Issuer ManTech International Corporation (b) Address of Issuer’s Principal Executive Offices 12015 Lee Jackson Highway, Fairfax, Virginia22033 Item2 (a) Name of Person Filing Abrams Capital Partners II, L.P. Abrams Capital, LLC Abrams Capital Management, LLC Abrams Capital Management, L.P. David Abrams (b) Address of Principal Business Office or, if none, Residence Abrams Capital Partners II, L.P. Abrams Capital, LLC Abrams Capital Management, LLC Abrams Capital Management, L.P. David Abrams c/o Abrams Capital Management, L.P. 222 Berkeley Street, 22nd Floor Boston, MA 02116 (c) Citizenship Abrams Capital Partners II, L.P. - Delaware Abrams Capital, LLC - Delaware Abrams Capital Management, LLC - Delaware Abrams Capital Management, L.P. - Delaware David Abrams- United States (d) Title of Class of Securities Class A Common Stock, par value $0.01 per share (e) CUSIP Number Item3 If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act; (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item4 Ownership Item4(a) Amount Beneficially Owned** Abrams Capital Partners II, L.P. - 1,200,639 shares (1,322,895 sharesas of the date of filing) Abrams Capital, LLC – 1,418,084 shares (1,561,913 shares as of the date of filing) Abrams Capital Management, LLC – 1,503,434 shares (1,655,669 sharesas of the date of filing) Abrams Capital Management, L.P. – 1,503,434 shares (1,655,669 sharesas of the date of filing) David Abrams– 1,503,434 shares (1,655,669 sharesas of the date of filing) Item4(b) Percent of Class Abrams Capital Partners II, L.P. - 5.03% (5.55% as of the date of filing) Abrams Capital, LLC – 5.95% (6.55% as of the date of filing) Abrams Capital Management, LLC – 6.30% (6.94% as of the date of filing) Abrams Capital Management, L.P. – 6.30%(6.94% as of the date of filing) David Abrams– 6.30% (6.94% as of the date of filing) Item4(c) Number of shares as to which each such person has voting and dispositive power: (i) Abrams Capital Partners II, L.P. - 0 shares Abrams Capital, LLC – 0 shares Abrams Capital Management, LLC – 0 shares Abrams Capital Management, L.P. – 0 shares David Abrams– 0 shares (ii) shared power to vote or to direct the vote Abrams Capital Partners II, L.P. - 1,200,639 shares (1,322,895 sharesas of the date of filing) Abrams Capital, LLC – 1,418,084 shares (1,561,913 shares as of the date of filing) Abrams Capital Management, LLC – 1,503,434 shares (1,655,669 sharesas of the date of filing) Abrams Capital Management, L.P. – 1,503,434 shares (1,655,669 sharesas of the date of filing) David Abrams– 1,503,434 shares (1,655,669 sharesas of the date of filing) (iii) sole power to dispose or to direct the disposition of Abrams Capital Partners II, L.P. - 0 shares Abrams Capital, LLC – 0 shares Abrams Capital Management, LLC – 0 shares Abrams Capital Management, L.P. – 0 shares David Abrams– 0 shares (iv) shared power to dispose or to direct the disposition of Abrams Capital Partners II, L.P. - 1,200,639 shares (1,322,895 sharesas of the date of filing) Abrams Capital, LLC – 1,418,084 shares (1,561,913 shares as of the date of filing) Abrams Capital Management, LLC – 1,503,434 shares (1,655,669 sharesas of the date of filing) Abrams Capital Management, L.P. – 1,503,434 shares (1,655,669 sharesas of the date of filing) David Abrams– 1,503,434 shares (1,655,669 sharesas of the date of filing) ** Shares reported herein for Abrams Capital Partners II, L.P. (“ACP II”) represent shares beneficially owned by ACP II. Shares reported herein for Abrams Capital, LLC (“Abrams Capital”) represent shares beneficially owned by ACP II and other private investment funds for which Abrams Capital serves as general partner.Shares reported herein for Abrams Capital Management, L.P. (“Abrams CM LP”) and Abrams Capital Management, LLC (“Abrams CM LLC”) represent the above-referenced shares beneficially owned by Abrams Capital and shares beneficially owned by another private investment fund for which Abrams CM LP serves as investment manager.ACM LLC is the general partner of Abrams CM LP.Shares reported herein for Mr. Abrams represent the above referenced shares reported for Abrams Capital and Abrams CM LLC. Mr. Abrams is the managing member of Abrams Capital and Abrams CM LLC.Each of the Reporting Persons disclaims beneficial ownership of the shares reported herein except to the extent of its or his pecuniary interest therein. Item5 Ownership of Five Percent or Less of a Class Not applicable. Item6 Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8 Identification and Classification of Members of the Group Not applicable. Item9 Notice of Dissolution of Group Not applicable. Item10 Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Exhibits Exhibit Joint Filing Agreement by and among the Reporting Persons. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: March 11, 2013 ABRAMS CAPITAL PARTNERS II, L.P. By: Abrams Capital, LLC its General Partner By: /s/ David Abrams David Abrams, Managing Member ABRAMS CAPITAL, LLC By: /s/ David Abrams David Abrams, Managing Member ABRAMS CAPITAL MANAGEMENT, L.P. By: Abrams Capital Management, LLC, its General Partner By: /s/ David Abrams David Abrams, Managing Member ABRAMS CAPITAL MANAGEMENT, LLC By: /s/ David Abrams David Abrams, Managing Member DAVID ABRAMS By: /s/ David Abrams David Abrams, individually
